Citation Nr: 1729561	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978 and from June 1980 to April 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager (LCM) claims file.  Documents located in LCM are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  Accordingly, because the claim for service connection for PTSD is reopened in the instant decision, and because there are other diagnoses of record, on remand, the issue is broadened to a claim of entitlement to service connection for a psychiatric disorder other than PTSD.

The issue of entitlement to service connection for a psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter. 

2.  Evidence received since the August 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.

3.  Resolving all reasonable doubt in favor of the Veteran, there is a current diagnosis of PTSD that is based upon a verified in-service stressor.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the August 2003 rating decision is new and material as to the claim for service connection for PTSD and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for the establishment of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 .F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Board renders favorable dispositions of the Veteran's claim to reopen and the underlying claim of entitlement to service connection for PTSD.  The Board also remands the issue of entitlement to service connection for a psychiatric disorder other than PTSD.  Thus, the Board makes no unfavorable decision in the instant case, and the Board finds that any deficiency in VA's notice or development actions is harmless error.

I.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an August 2003 rating decision, the RO denied service connection for a PTSD disorder because it had not received any evidence showing that PTSD had been diagnosed.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the August 2003 decision includes the Veteran's service treatment records (STRs), his claim, and a statement received in conjunction with the submission of an authorization to release information to VA received in June 2003.  The STRs are silent for PTSD.  The statement indicated that the Veteran was involved in a helicopter crash in September 1977 in a northern island of the Philippines.  The statement further specified that an accompanying helicopter had crashed at the same time as his aircraft and that he assisted in taking the bodies out of this crash.   

Evidence submitted after the 2003 decision includes the Veteran's March 2008 claim of entitlement to service connection for PTSD and VA treatment records from 2008 onward documenting a diagnosis of PTSD.  Also newly submitted was an April 2008 statement in which the Veteran described two helicopters as involved in the October 1977 incident, the first helicopter crashing and killing servicemen, and the second helicopter crash landing in an attempt to help with the first crash.  Also submitted after the 2003 decision is a July 2009 letter from Dr. E.B., the Veteran's treating VA psychiatrist, indicating that the Veteran's chronic PTSD was related to his involvement in the rescue and medical evacuation of a helicopter crash in Mindoro, Philippines, in October 1977 and a September 2008 Joint Service Research and Records Center (JSRRC) correspondence corroborating portions of the Veteran's claimed in-service stressor.  Finally, newly added VA treatment records document a diagnosis of PTSD and a May 2010 private mental status examination diagnosed PTSD and bipolar disorder.  

Based on this evidence, the Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The new evidence shows the presence of current PTSD diagnosis and a favorable nexus between this diagnosis and the Veteran's claimed stressor.  The Veteran's statements describe an in-service event.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a present disability and a nexus.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim of entitlement to service connection for PTSD is reopened.


II.  Service Connection

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f). The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125 (a).  There are several avenues to document an in-service stressor, other than obtaining verification from the JSRRC or other government records repository.  In cases of in-service PTSD diagnosis, combat service, or prisoner of war status a Veteran's stressor may be verified by lay evidence.  38 C.F.R. § 3.304(f)(1), (2), (4).  Lay evidence of personal assault requires appropriate corroboration, and a stressor related to a Veteran's fear of hostile military or terrorist activity requires appropriate medical evidence.  38 C.F.R. § 3.304(f)(3), (5). 

In the case of any veteran who has engaged in combat with the enemy, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

First, the Board finds that there is a verified stressor.  The Veteran claims that he has PTSD as a result of trauma sustained during his military service.  In his March 2008 claim, he described being involved with a helicopter crash after the helicopter originated from the USS New Orleans.  He was stationed on the USS St. Louis at that time, and he was departing on emergency leave to be with his sick father.  He reported that he was "scratched-off" of the first flight and put on the "Bravo" flight.  Both helicopters took off together, and he watched the first flight crash.  He then described that his flight, the second flight, had its own difficulties, recovered, then struck the ground.  The Veteran described helping put out the fire and removing the bodies from the first flight.  

In an April 2008 statement, the Veteran described being stationed aboard the USS St. Louis when a helicopter crashed in Mindoro, Philippines, in October 1977.  The Veteran also listed the USS New Orleans as a ship associated with the accident.  The Veteran also listed a second helicopter crash that resulted in casualties.  However, most of the personnel from the second flight ran over to help with the downed first aircraft.  At one point in his statement, the Veteran reported that over 30 servicemen died.  At another, he indicated that everyone died.  In a subsequent statement received in January 2009, the Veteran again reported that both helicopters crashed and that he was on the second flight.  

In a September 2009 memorandum, the JSRRC stated that it was unable to verify that the Veteran was aboard the aircraft that crashed.  The memorandum noted a review of the October 21, 1977 deck logs for the USS New Orleans, which documented that the ship was conducting operations in the Republic of the Philippines at that time.  The deck log documented that at 1025 hours, it was reported that a helicopter had crashed on Mindoro Island, the Republic of the Philippines, with four crew members and an unknown number of passengers aboard.  At 1030 hours, only five minutes later, another helicopter was over the area and had assumed duties as an on-scene Search and Rescue commander.  Thereafter, a helicopter landed aboard the USS New Orleans with one casualty aboard.  A rescue team was inserted into the crash site at 1425 hours, and casualties were evacuated to an airfield.  The JSRRC noted that no names were listed regarding any personnel aboard either helicopter and that it was unable to verify the Veteran's stressor.  

However, the JSRRC response is corroborative of the Veteran's account that the event occurred.  Additionally, the Board finds his testimony that he was aboard one of the helicopters to be credible as one aspect of the Veteran's description of his stressor has been verified.  In his claim, the Veteran reported that he was in transit on emergency leave to see his father who was sick.  An October 18, 1977 STR, created only three days prior to the October 21, 1977, helicopter accident, showed that the Veteran had been examined and found to be physically qualified for transfer to emergency leave.  The reason was not specified.  However, the Veteran is credible in his description of being on emergency leave at the time of the helicopter incident.  

Overall, the Board is satisfied that further development would not yield any more information regarding the Veteran's claimed stressor than that which has already been completed.  The evidence conclusively shows that there was a helicopter crash on October 21, 1977, in Mindoro, the Republic of the Philippines.  The September 2008 JSRRC response, taken from deck logs from the USS New Orleans from October 21, 1977 documents that another helicopter was almost immediately at the site of the first helicopter accident and that efforts were subsequently made to rescue any survivors and to evacuate casualties.  The Veteran has provided a reason that he would have been in transit at that time, being on emergency leave.  Further, his statements have been largely consistent.  The evidence does not address the Veteran's statements that there was a second helicopter crash.  However, the Veteran's statements regarding being in the second helicopter seem to describe a particularly rough landing rather than a crash.  In light of the Veteran's credible statements and the corroborated fact that he was on emergency leave and in transit to see his father, and in light of the conceded history that there was a helicopter accident with casualties that were incurred on October 21, 1977, the Board resolves reasonable doubt in the Veteran's favor and concedes his claimed stressor.  For the purpose of service connection, the Board finds that the Veteran has shown that he took part in the rescue of and evacuation of casualties that were sustained as a result of a helicopter accident in October 1977.  

Second, the evidence clearly demonstrates that the Veteran has PTSD.  In November 2008 VA treatment records, the Veteran presented after 13 to 14 months of worsening anxiety/PTSD symptoms without suicidal or homicidal ideation.  The Veteran related having intrusive recollections and nightmares from a helicopter crash in 1977 where he witnessed the traumatic amputation of a serviceman's legs and where he was part of the body recovery team.  The Veteran endorsed having these symptoms since 1992, when he separated from active duty, but he had not sought formal treatment until 2008 because he believed treatment was a sign of weakness.  The VA staff psychiatrist conducted a mental status examination and provided an Axis I diagnosis of PTSD, chronic.  Numerous subsequent VA treatment records document the diagnosis of PTSD.  The Board finds that these diagnoses are sufficient to satisfy the first element of service connection, the presence of a current disability.  

Third, the medical evidence of record supports a finding that the Veteran's PTSD is related to the in-service stressor.  In a July 2009 letter, the VA staff psychiatrist who diagnosed the Veteran's PTSD opined that the Veteran's symptoms of PTSD had a direct relationship with his participation in rescue efforts associated with the helicopter crash in October 1977.  The Veteran's symptoms at that time were daily intrusive recollections of the traumatic incident, nightmares, hypervigilance, emotional detachment, chronic treatment-resistant insomnia, angry outbursts, and a severe avoidance of any reminders of the event.  This latter symptom likely led the Veteran to delay treatment for PTSD for many years.  In addition, the Veteran had issues with trust regarding his treatment management.  The VA staff psychiatrist also noted that the Veteran's efforts to gather information to validate his participation in the rescue effort in the 1977 helicopter crash had been impeded in part due to his psychiatric condition.  

Taking the evidence in the light most favorable to the Veteran, this diagnosis made in reliance on the verified stressor fulfills the final requirement for service connection of PTSD.  38 C.F.R. § 3.304.  The opinion was based upon an accurate portrayal of the Veteran's service, to include his conceded involvement in rescuing injured servicemen and witnessing casualties associated with a helicopter crash.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The VA staff psychiatrist has a demonstrated knowledge of the Veteran's psychiatric history, as evidenced by his regular treatment of the Veteran at that time.  In addition, his diagnosis and opinion reflected a history that is consistent with the Veteran's in-service experience and his alleged stressor.  The Board finds the VA diagnosis and opinion of significant probative value as each is derived from a factually accurate, fully articulated, and sound reasoning supporting the conclusion.  

There are no etiological opinions that are against the Veteran's claim.  For these reasons, the Board resolves all reasonable doubt in the Veteran's favor and finds that service connection for PTSD is warranted.  


ORDER

The claim of entitlement to service connection for a PTSD is reopened.

The claim of entitlement to service connection for PTSD is granted.


REMAND

Remand is required to obtain an opinion regarding the claim of entitlement to service connection for a psychiatric disorder other than PTSD.  To date, there are no etiological opinions that address whether a psychiatric disorder other than PTSD is related to the Veteran's active duty service.  An examination and opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, VA treatment records contain diagnoses of depression, bipolar disorder, and mood or affective disorders.  Further, as the Veteran has been treated contemporaneously for bipolar disorder and PTSD, this shows some indication that bipolar disorder may be caused or aggravated by PTSD.  Thus, an examination is warranted.

Next, remand is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c)(2).  Of record are documents such as an August 2009 Mental Residual Functional Capacity Assessment completed for the SSA and a Disability Determination Transmittal dated in August 2009.  The latter form shows that the Veteran is in receipt of disability benefits for affective/mood disorders, among other non-psychiatric conditions.  It is not clear whether the records received are all of the treatment records in the possession of SSA.  Thus, on remand efforts must be taken to obtain any outstanding treatment records in the possession of SSA.  


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed non-PTSD psychiatric disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

a.  The examiner must provide a diagnosis of all current psychiatric disorders, excluding PTSD.  If depression, bipolar disorder, or any affective or mood disorder is not diagnosed, an explanation must be provided, to include discussion of the prior diagnoses of record of bipolar disorder and depression in VA treatment records and SSA records that indicate that the Veteran has affective/mood disorders.

b.  For each diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in, or is otherwise related to military service, to include the Veteran's conceded stressor of recovering wounded and dead servicemen after a helicopter crash during service.

c.  For each diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the condition was caused by service-connected PTSD.

d.  For each diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the condition has been aggravated by service-connected PTSD.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


